PHIPPS, Presiding Judge.
Trevor Brown appeals the judgment of the trial court granting a writ of possession to Mowr Enterprises, LLC. Acting pro se, Brown has submitted a brief which contains no enumeration of errors, no jurisdictional statement, no statement of the applicable standard of review, no succinct statement of the proceedings below and material facts relevant to the appeal, no citations to the record, and no citations to legal authority. His brief therefore fails to comport with OCGA § 5-6-40 and the rules of this court.1
“We recognize that [Brown] is acting pro se; nevertheless, that status does not relieve [him] of the obligation to comply with the substantive and procedural requirements of the law, including the rules of this [c]ourt.”2 “It is not the function of this [c]ourt to cull the record on behalf of a party in search of instances of error. The burden is upon the party alleging error to show it affirmatively in the record.”3 Under these circumstances, Brown has “failed to carry the burden devolving upon him of demonstrating to this court that error *94was committed by the trial court”4 in granting the writ of possession. Accordingly, the judgment of the trial court must be affirmed.5
Decided May 13, 2013
Reconsideration denied June 3, 2013.
Trevor H. Brown, pro se.
Boling, Rice, McGruder, Barron & Beaudin, Taylor H. Rice, for appellee.
2. We decline Mowr Enterprises’s request pursuant to Court of Appeals Rule 15 (b) for the imposition of a frivolous appeal penalty.6

Judgment affirmed.


Ellington, C. J., and Branch, J., concur.


 OCGA § 5-6-40 (regarding the filing of an enumeration of errors); see Court of Appeals Rules 22, 25 (a), (c).


 Guilford v. Marriott Intl., 296 Ga. App. 503, 504 (675 SE2d 247) (2009) (citation, punctuation and footnote omitted); see Bennett v. Quick, 305 Ga. App. 415, 416 (699 SE2d 539) (2010); Simon v. City of Atlanta, 287 Ga. App. 119, 120 (1) (650 SE2d 783) (2007).


 Cronin v. Homesales, Inc., 296 Ga. App. 293, 294 (674 SE2d 35) (2009) (punctuation and footnotes omitted); see Bennett, supra; Simon, supra.


 Hicks v. Maple Valley Corp., 223 Ga. 577, 578-579 (156 SE2d 904) (1967).


 See id.; Dwyer v. Mtg. Elec. Registration Sys., 258 Ga. App. 220 (573 SE2d 489) (2002); see generally Gardner v. State, 289 Ga. App. 359, 359-360 (657 SE2d 288) (2008) (enumerated errors not supported by citations to the record, citation of authority or argument are deemed abandoned pursuant to Court of Appeals Rule 25 (c) (2)).


 See generally Kappelmeierv. Household Realty Corp., 276 Ga. App. 575, 576 (3) (623 SE2d 752) (2005); Hardwick v. Williams, 272 Ga. App. 680, 683 (3) (613 SE2d 215) (2005).